Opinion issued November 22, 2022




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-22-00664-CV
                           ———————————
                           RODD TODD, Appellant
                                       V.
                           C. T. NGUYEN, Appellee


                   On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-27121


                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss this appeal because the

parties have reached an agreement to settle the underlying dispute. No opinion has

issued.
      Accordingly, we grant the motion and dismiss this appeal. See TEX. R. APP.

P. 42.1(a)(1). Any other pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Landau, and Farris.




                                          2